Citation Nr: 0706275	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for enuresis.

2.  Entitlement to service connection for a psychiatric 
disorder, including depressive disorder, an adjustment 
reaction, and mixed emotional features.

3.  Entitlement to service connection for residuals of an 
excised lipoma of the right shoulder.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in June and November of 2004.

In April 2006, the veteran was scheduled for a VA video 
conference hearing before a Veterans Law Judge of the Board.  
He failed to report for that hearing, however, and provided 
no explanation for his failure to appeal.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(d), 20.704(d).

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  However, he withdrew this 
claim from appellate status in April 2005.   

Additionally, the Board is aware that the claim concerning 
enuresis has been certified to the Board as a de novo service 
connection claim.  The Board notes, however, that this claim 
was previously denied in an April 1981 rating decision.  
Consequently, the Board must first consider the question of 
whether new and material evidence has been submitted to 
reopen the claim, pursuant to 38 C.F.R. § 3.156.  The Board 
has a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown,  4 Vet. App. 239, 244 
(1993).

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
enuresis is partially addressed in the REASONS AND BASES 
section of this decision.  All claims on appeal, including 
the reopened claim of service connection for enuresis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of service connection for enuresis 
was initially denied in an unappealed April 1981 rating 
decision.

2.  Evidence received since the April 1981 rating decision is 
new and establishes current treatment for nocturia and stress 
incontinence.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for enuresis.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for enuresis was denied in an April 1981 rating 
decision on the basis that such disorder had existed all of 
his life and was constitutional or developmental in nature.  
At the time of this decision, enuresis was noted in the 
service medical records, but there was no post-service 
medical documentation of the disorder.

The veteran was notified of this unfavorable decision, and of 
his appellate rights, in May 1981 but did not respond within 
the following year.  The Board therefore finds that the April 
1981 rating decision is final under 38 U.S.C.A. § 7105(c).  
The question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

In this regard, the Board notes that multiple recent VA 
treatment records indicate urinary abnormalities.  A May 2005 
VA treatment record reflects that the veteran had a four 
month history of stress incontinence and nocturia two to four 
times "chronically since military."  He was placed on 
Terazosin for stress incontinence.  A June 2005 VA treatment 
record indicates that the veteran's medication dosage for 
nocturia was increased.

The Board thus finds that the evidence received since the 
April 1981 rating decision is new and establishes current 
treatment for nocturia and stress incontinence, whereas 
current symptomatology was an "unestablished fact" as of 
that prior rating decision because of the absence of records 
of current, post-service treatment at that time.  As a 
result, it is the determination of the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for enuresis.  To this extent only, the 
appeal is granted at the present time.

The question for the Board now is whether an adjudication of 
the veteran's reopened claim is appropriate at the present 
time.  For reasons described in further detail below, 
however, the Board has preliminarily determined that 
additional development is needed at the RO level before a 
final Board decision can be issued.  


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for enuresis; to this extent 
only, the appeal is granted.


REMAND

At entry into service in November 1975, the veteran 
specifically denied frequent/painful urination and bed 
wetting since age 12 in his Report of Medical History.  In 
January 1976, he was treated for enuresis "since age 11" 
and was recommended for psychiatric counseling.  The report 
of a psychiatric evaluation from February 1976, which 
contains the conclusion that the veteran was "unsuitable" 
for service, further indicates that he had life-long 
enuresis, not corrected.

Given the veteran's current treatment for urinary 
incontinence and nocturia, the Board finds that a VA 
examination addressing the nature and etiology of the 
veteran's claimed enuresis is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

In regard to all of the veteran's claimed disorders, the 
Board notes that the claims file includes a favorable 
November 2005 decision issued by the Social Security 
Administration (SSA).  This decision reflects that disability 
benefits had been granted and contains citations to medical 
and psychiatric records.  It is not clear from the claims 
file that all cited records have been separately obtained by 
the RO to date, and 38 C.F.R. § 3.159(c)(2) requires VA to 
make efforts to obtain relevant federal agency records, 
including those of SSA.  No such efforts have been made to 
date, however.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
request all medical records upon which 
the favorable November 2005 decision was 
based.  All records obtained by the RO 
must be added to the claims file.  If the 
search for such records proves 
unsuccessful, documentation to that 
effect must be added to the claims file.

2.  Then, the veteran should be afforded 
a VA genitourinary examination, with an 
appropriate examiner, to determine the 
etiology and nature of the veteran's 
claimed enuresis.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each current disorder of 
the prostate or urinary tract.  For each 
diagnosed disorder, the examiner is also 
requested to offer an opinion as to 
whether such disorder clearly and 
unmistakably preexisted service.  If so, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder underwent 
a permanent worsening in service beyond 
natural progression.  If no disorder is 
found to have clearly and unmistakably 
preexisted service, but a current 
diagnosis is made, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that this current 
disorder is etiologically related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the issues of entitlement to 
service connection for enuresis, a 
psychiatric disorder, and residuals of an 
excised lipoma of the right shoulder; and 
entitlement to an initial compensable 
evaluation for pseudofolliculitis barbae 
must be readjudicated.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


